Case 1:19-cv-03985-BU-JO Bocument if Filed Dvor/is Page 5 of 4 PagelD # 52

2(a).

3(a).

B(a).
B(b).
8(c).
8(d).

10,

11.

INITIAL CONFERENCE QUESTIONNAIRE

Deadline for all Rule 26(a)(1) disclosures (if later
than the date of the initial conference, please explain
why on a separate page):

Deadline for first request for production of documents
and first request for interrogatories:

Additional interrogatories needed, if any, beyond
the 25 permitted under the federal rules for:

Date for completion of any joinder of additional
parties and amendment of the pleadings:

Number of proposed additional parties to be joined,
if any, by:

Number of depositions by plaintiff(s) of:
Number of depositions by defendant(s) of:

Date of status conference (joint status report due
two business days in advance):

Date for completion of factual discovery:

Are expert witnesses needed?

Number of expert witnesses, if any, of plaintiff(s):
Date for completion of those expert reports:

Number of expert witnesses, if any, of defendant(s):
Date for completion of those expert reports:

Date for completion of expert discovery:

Date of pretrial conference (brief ex parle statements
of settlement position due via email two business days

in advance):

Types of contemplated dispositive motions by
plaintiff(s) and dates for filing of those motions:

3

alsho

plaintiff(s) ; defendant(s)

plaintiff(s)____; defendant(s) ___

patties a ; non-parties tp

parties _] ; Non-parties A L

Desf ol |
Yes __. No__ aA /)

medical ss non-medical
rb)
medicals; non-medical
NN
/ f )
CULL

 
 

Dip Men}
E86 t:19-V-03888-BLIIG BCU tf FEE to/oz/is

12.

13.

14.

15.

‘Lypes of contemplated dispositrve motions by
defendant(s) and dates for filing of those motions:

Have counsel reached any agreements regarding
electronic discovery? (If so, please describe at
the initial conference.)

Have counsel reached any agreements for disclosute
of experts' work papers (including drafts) and
communications with experts? (If so, please describe
on a separate page.)

Wall the parties unanimously consent to trial before a
mapistrate judge pursuant to 28 U.S.C. §636(c)? (If
any party declines to consent, answer no but do not

indicate which party declined.)

PAGE 4 Gi 4 PagGID if: 83

 

Yes

Yes

wor,
